Citation Nr: 1511311	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-34 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating greater than 50 percent for a chronic adjustment disorder with anxiety and depression, prior to October 14, 2010.

2. Entitlement to an initial disability rating greater than 70 percent for a chronic adjustment disorder with anxiety and depression, as of October 14, 2010.

3. Entitlement to an initial disability rating greater than 0 percent for bilateral hearing loss.

4. Entitlement to an increased disability rating greater than 10 percent for hypertension.

5. Entitlement to an increased disability rating greater than 20 percent for peripheral neuropathy of the right lower extremity with Charcot's joint.

6. Entitlement to an increased disability rating greater than 20 percent for peripheral neuropathy of the left lower extremity with Charcot's joint.

7. Entitlement to an increased disability rating greater than 10 percent for peripheral neuropathy of the right upper extremity.

8. Entitlement to an increased disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity.

9.  Entitlement to an effective date earlier than October 14, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In a June 2010 rating decision, the RO granted a higher initial rating of 50 percent for the Veteran's service-connected chronic adjustment disorder with mixed anxiety and depressed mood.  In the July 2011 rating decision, the RO granted a TDIU, effective October 14, 2010, and also granted a higher, 70 percent rating for the Veteran's chronic adjustment disorder with mixed anxiety and depressed mood, effective October 14, 2010.  Despite the grants of higher ratings for the service-connected psychiatric disability, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In July 2011 the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO regarding his claims for higher ratings; a transcript of the hearing is of record.  In March 2012, the Board remanded the claims for higher ratings for further development.

In a September 2012 rating decision, the RO granted service connection for Charcot's joint in each of the lower extremities, and recharacterized the service-connected peripheral neuropathy in each of the lower extremities as peripheral neuropathy with Charcot's joint associated with type II diabetes mellitus.  Accordingly, these issues are currently characterized as reflected on the title page.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference regarding the claim for an earlier effective date for the grant of a TDIU; a transcript of the hearing is also of record.  

The Veteran was previously represented by a private attorney.  In a December 2014 letter, the Board advised the Veteran that VA had cancelled this attorney's authority to represent VA claimants, and that the Board, and other VA organizations, could no longer recognize the attorney as his representative.  The Board provided the Veteran an opportunity to appoint another representative.  The Board advised the Veteran that, if a response was not received from him, or his new representative, within 30 days of the date of the letter, it would be assumed that he wanted to represent himself, and review of his appeal would resume.  The Veteran did not respond to the December 2014 letter, and there is no indication that a new representative has been appointed.  Accordingly, the Board recognizes the Veteran as proceeding pro se in this appeal.  

In addition to the paper claims file, the Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records and to afford the Veteran new VA examinations with regard to his claims for higher ratings.  On remand, the AOJ must consider all evidence of record, including that associated with the e-folder subsequent to issuance of the November 2013 statement of the case (SOC) addressing the claim for an earlier effective date for the grant of a TDIU.  The AOJ must also clarify whether the appellant wishes to appear at a local hearing before a Decision Review Officer (DRO).  
  
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected psychiatric disorder, hearing loss, hypertension, and/or peripheral neuropathy.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the Beckley VA Medical Center (VAMC), dated since September 2012;

(2) records from the Salisbury VAMC, dated since June 2008; 

(3) records from the Salem VAMC, dated since May 2005;

(4) records from the Richmond VAMC, dated since January 2012; 

(5) records from the Huntington VAMC/Charleston Community Based Outpatient Clinic (CBOC), dated since April 2011; 

(6) records from the Clarksburg VAMC, dated since September 2012;

(7) records from the Boston VAMC, dated since August 2012; 

(8) records from the Beckley Vet Center, dated since February 2006, and;

(9) records from the "heart doctor" referenced during the August 2014 hearing. 

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, schedule the Veteran for a VA psychiatric examination.   In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's service-connected chronic adjustment disorder with anxiety and depression.  The examiner should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's service-connected chronic adjustment disorder with anxiety and depression, and an explanation of what the score means.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report. 

3.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination, by a state-licensed audiologist, to evaluate the service-connected bilateral hearing loss.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

At a minimum, the examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate his service-connected hypertension.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner must indicate all symptomatology attributable to the Veteran's hypertension and record the Veteran's blood pressure readings.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate his service-connected peripheral neuropathy in each of the extremities.  In conjunction with the examination, the claims file/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should separately describe all symptoms (and associated impairment of function) related to neurological impairment of each of the Veteran's upper and lower extremities resulting from his service-connected peripheral neuropathy, and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s) or radicular group(s).

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected Charcot's joints of the ankles.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and describe in detail all findings related to the service-connected Charcot's joints of each ankle.  The examiner must conduct range of motion testing of each ankle (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must comment as to whether any limitation of motion and/or additional functional loss due to pain on motion, weakness, excess fatigability, and/or incoordination is attributable to the Charcot's joint of either ankle.  

With regard to each ankle, the examiner must provide findings as to whether there is ankylosis of the subastragalar or tarsal joints or malunion of the os calcis or astragalus as a result of Charcot's joint.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected Charcot's joint of each ankle, from those attributable to the service-connected peripheral neuropathy in each of the lower extremities.  If it is not medically possible to do so, the examiner should clearly so state.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  After the above development has been completed, contact the Veteran and ask him to clarify whether he wishes to testify before a Decision Review Officer (DRO) at the RO.  The Veteran's wishes with regard to a DRO hearing must be documented, in writing, in the claims file/e-folder.  

8.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  

With regard to readjudication of the claim for an earlier effective date for a TDIU, the AOJ must specifically consider and address whether the Veteran's claim for a TDIU may be part and parcel of his claims for higher initial ratings for chronic adjustment disorder with anxiety and depression and bilateral hearing loss and his claims for increased ratings for hypertension, peripheral neuropathy in the upper extremities, and peripheral neuropathy with Charcot's joint in the lower extremities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The AOJ is further advised that the Veteran met the schedular criteria for a TDIU from July 21, 2008, and also appears to have met the schedular criteria from November 9, 2004, as the disabilities for which he was service-connected between November 9, 2004 and July 21, 2008 all arose from a common etiology.  See 38 C.F.R. § 4.16(a).  

In readjudicating the claim for a TDIU, the AOJ must consider all evidence of record, to include any evidence associated with the claims file/e-folder since issuance of the November 2013 SOC.  This readjudication should include consideration of 38 C.F.R. § 3.157(b), and whether any VA treatment record could serve as an informal claim.   

In readjudicating the claims for higher ratings for peripheral neuropathy of the right and left lower extremities with Charcot's joint, the AOJ should consider whether separate ratings for peripheral neuropathy and Charcot's joint may be warranted.  

If any benefit sought remains denied the Veteran should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




